Exhibit10.4 FORM OF AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Employment Agreement”) is made and entered into on this day of , 2008,effective as of January 3, 2006 (unless specifically stated otherwise), by and among SUMMIT FINANCIAL GROUP, INC. (“Summit FGI”), aWest Virginia corporation, and (the “Employee”). WHEREAS, Summit FGI offers the terms and conditions of employment hereinafter set forth and Employee accepts such terms and conditions in consideration of his employment with Summit FGI; and WHEREAS,
